DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the amendment dated 10/28/2021, claims 2,6, 9-11, and 16 are canceled, claims 1, 3-5, 7-8, 13-14, 15 and 17 are pending; Claim 15 remain withdrawn from consideration.
Claims 5,8, 13, and 14 have been amended.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1 recites the limitations:
“a component processing unit” is a generic place holder coupled with functional language “to process a beverage or foodstuff component to prepare a beverage or foodstuff therefrom”;
 “a control system” is a generic place holder coupled with functional language “operable to execute a preparation process comprising controlling the component processing unit to prepare the beverage or foodstuff”; and 
“a feedback unit” is a generic place holder coupled with functional language “operable to provide feedback to a user”;
 “detection unit” is a generic place holder coupled with functional language “to detect the container received by the container transmission unit”:
“Actuation unit” is a generic place holder coupled with functional language “configured to actuate the movable container support between a container receiving position and a container transmission position”.
without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by a structural modifiers.
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
With regards to the corresponding structure of the claimed “a component processing unit”, Applicant’s Specification, par. 0027 recites “The component processing unit may comprise one of an: an extraction unit; a dissolution unit; a mixing unit. The component processing unit may further comprise a fluid supply that is operable to supply fluid to the aforesaid unit. Generally, the fluid supply comprises a fluid pump and a fluid heater”. Therefore, the above structure(s) corresponds structure described in the specification as performing the claimed function of the component processing unit.
With regards to the corresponding structure of the claimed “a control system”, Applicant’s Specification, para. 0074-0075 recite that the control system 16 typically comprises: a user interface 36; a processor 38; optional sensors 40; a power supply 42, which are described sequentially and the user interface 32 comprises hardware to enable an end user to interface with the processor 38 and hence is operatively connected thereto. These structures cover the claimed function of the control system.
With regards to the corresponding structure of the claimed “feedback unit”, Applicant’s Specification, para.0020 recites: “the feedback unit may comprise a visual indicator, such as a light source that may comprise an LED (light emitting diode) or bulb or lamp. The feedback unit may comprise a plurality (e.g. 2, 3, 4, 5 or more) visual indicators, which may be arranged discrete from each other”. The LED (light emitting diode), bulb, lamp, or visual indicators correspond(s) to the claimed function of the feedback unit.
With regards to the corresponding structure of the claimed “detection unit”, Applicant’s Specification, para.0028: “The detection unit may comprise an inductive sensor to sense a metallic portion (e.g. a body or lid portion of a capsule) of a metallic container. Alternatively, the detection unit may comprise an optical sensor or other suitable sensor.” Thus, the inductive sensor, optical sensor, or other suitable sensor cover the claimed function of the detection unit.
With regards to the corresponding structure of the claimed “actuation unit”,
Applicant’s Specification, para.0072 discloses: “The actuation unit 52 is operable to drive the support 50 between said positions, and may comprise various actuators and/or mechanisms coupled thereto depending on the configuration of the support, e.g.: a linear or rotary actuator that is driven by an electrical motor”. These structures correspond to the claimed function of the actuation unit.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13, line 4, “input” should read “the input” to be consistent with the term “an input” as recited in claim 1, line 11.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7-8, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarisch et al. (WO 2013/160318 Al, previously cited), hereinafter Jarisch, in view of Hecht (US 20100116842 A1, previously cited), and further in view of Besson (WO2013160278A1, newly cited)
Regarding claim 1, Jarisch discloses
(beverage preparation machine, see title) comprising: 
a component processing unit (brewing unit 2 and water supply means 6-9, see fig.1) to process a beverage or foodstuff component to prepare a beverage or foodstuff therefrom (see page 6, lines 17-18 recite: “The brewing unit allows the preparation of a beverage from a capsule 5 containing at least one ingredient”. Page 7, para.3, lines 1-3: “, water supply means are also provided as a part of the machine, such means including a water reservoir 6, a water pump 7 and a water heater 8. Water circulates in a water circuit 9 which is linked to the brewing unit”); 

    PNG
    media_image1.png
    511
    506
    media_image1.png
    Greyscale

Figure 1 of Jarisch
capsule positioner 40, see fig.1) arranged to receive a container (capsule 5) from a user and operable to effect transfer of the container (capsule 5) to the component processing unit (brewing unit 2); and 
a control system (controller, see page 7, para.3, lines 4-8 recites: Controller is also provided in the machine. The controller includes typically a control unit 11, sensors 12 and a user interface 13. The control unit includes processor(s), memories and programs …”) operable to execute a preparation process comprising controlling the component processing unit (brewing unit 2) to prepare the beverage or foodstuff (see page 7, para.3, line 4. It is clear that the controller in the coffee machine controls the operation of brewing unit 2 and water supply means to prepare the beverage), the control system (controller) comprising a user interface (user interface 13, see page 7, para.3, line 5), wherein the user interface (user interface 13) comprises: 

wherein the parameter is stored on a memory unit (claim 1 recites: “a storage (56) having memory space for storing information related to preferences of a user of the beverage producing device”) of the control system (controller) and comprises a variable configured to be changed in value to achieve a different characteristic of the prepared beverage or foodstuff (see claim 2 and 14: “the information related to the preferences of the user relates to one or any combination of the following information: user's preferred volume of beverage to prepare with the capsule, user's preferred temperature of beverage to prepare with the capsule, user's preferred pressure used for preparing a beverage with the capsule”. Therefore, the information “volume of beverage”, “temperature”, or “pressure” defined by the user is a variable configured to be changed in value depends on the  user’s selection(s) to achieve a different characteristic (larger or smaller size, warmer, colder, or etc.) of the prepared beverage ), and wherein the variable is one or a combination selected from the group consisting of: beverage or foodstuff volume; beverage or foodstuff temperature; beverage or foodstuff strength; pressure during the preparation process; flow rate during the preparation process, and brewing time (see claim 2, the variable is one or any combination of “volume of beverage”, “temperature”, or “pressure”); 
wherein the control system (controller) further comprises a detection unit (sensing arrangement 50, see fig.1) to detect the container received by the container transmission unit (page 16, claim 12 recites: “a sensing arrangement (50) adapted to detect … the presence of the capsule on or into the positioner”);
wherein the control system (controller) is configured, upon detection of the container (capsule 5 detected by the sensing arrangement 50) received by container transmission unit (capsule positioner 40), to control the container transmission unit (capsule positioner 40) to effect the transfer and to execute the preparation process (page 16, claim 12 recites: “upon detection of the event, to transfer the capsule to the ingredient processing module by using transfer means (46, 48; 83, 85), and then to start the preparation of the beverage),
wherein the container transmission unit (capsule positioner 40) comprises a movable container support (closing apparatus 46, see figs.4a-b) and further comprises an actuation unit (motorized arrangement, see page 9, lines 4-5) configured to actuate the movable container (page 9, lines 4-5 recites: “the closing apparatus 46 may be driven by a motorized arrangement”) between a container receiving position (closed position, see page 8, lines 10-11: “In the closed position, the capsule holder is configured to store the capsule in the seat”) and a container transmission position (opened position, see page 8, lines 11-12: “In the opened position, the capsule holder is configured to allow a capsule, pre-positioned into the capsule seat, entering the brewing unit chamber”), the movable container support (closing apparatus 46) in the container transmission position (opened position) is arranged above the component processing unit (brewing unit 2 and water supply means 6-9) such that the container (capsule 5) is transmitted by gravity from the movable container support (closing apparatus 46) to the component processing unit (see figs and 4b. Page 9, lines 19-23 recites: “the closing apparatus is configured to authorize a capsule positioned onto the capsule seat 44 to leave the capsule seat. In particular, the capsule positioner 40 is positioned on the upper part of the housing of the beverage machine to let a capsule falling into the passage 31 under the action of the gravity force, when the capsule positioner is opened. Therefore, the closing apparatus 46 (a part of the capsule positioner 40 shown in figure 1) is arranged above the brewing unit 2 and the capsule is transmitted by gravity from the closing apparatus 46 to the passage 31 of the brewing unit 2); and 

Jarisch does not explicitly disclose
the user interface comprises a contactless sensor operable to sense, without physical contact, a body part of the user; and a feedback unit operable to provide feedback to the user; and 
wherein the control system is configured to: sense as input, using the contactless sensor, the body part of the user; and in response to change a value of a parameter associated with the preparation process and to indicate via the feedback unit a change in the value;
wherein the control system has at least one configuration selected from the group consisting of: (i) for a subsequent preparation process executed without the input sensed by the contactless sensor, using a previous value or a default value for the parameter and to indicate via the feedback unit the previous value of the parameter; (ii) enabling incrementing of the parameter if the input is sensed by the contactless sensor within a first predetermined amount of time from execution of the preparation process; (iii) stopping the preparation process if the input is sensed by the contactless sensor after the first predetermined amount of time; and (iv) restarting the preparation process if the input is sensed by the contactless sensor within a second predetermined amount of time commencing from the stopping of the preparation process.  
However, Hecht discloses a beverage dispenser, comprising:
the user interface (control panel component 50, see figs.1,2A,8-9) comprises:
a contactless sensor (sensing regions 52, 54, see fig.2A and 8-9. Para. 0067 recites: “When an object such as, for example, a user's finger comes into close proximity with a sensing region, the electric field generated by the sensing region is disturbed and the charge detector indicates a sensing region or key activation”) operable to sense, without physical contact, the body part of the user (para.0067 recites: “the front sensing surface 58 of the reconfigurable control panel component 50 does not need to physically contact an object used to activate a sensing region”); and a feedback unit (visual indicators 56, see fig. 2A) operable to provide feedback to the user (see para.0070); and, 
wherein the control system (control system 70, see fig.5) is configured to: sense as input, using the contactless sensor (sensing regions 52, 54, see fig.1 and para.0007), the body part of the user (object (eg. user’s finger), see 0067); and in response to a change a value of a parameter (parameter shown on the user reconfigurable control panel 28, see figs 1,8,9) associated with the preparation process (see figs. 1,8,9,and para.0017,0018) and to indicate via the feedback unit (visual indicators 56, see para.0070) a change in the value (see para.0070: “The visual indicators 56 can be light emitting diodes (LEDs) that indicate when a sensing region 52, 54 has been selected”…” the visual indicators 56 can flash in a constant or patterned fashion, … use different colors, provide a patterned display, or provide other suitable visual indications”. See fig. 9, the visual indicators 56 indicate sensing regions 52,54 which corresponding to parameters shown on the cover plate 132, including “the available size selections, other user selectable options, as well as marketing indicia”, see para.0129);
the parameter (parameter shown on the user reconfigurable control panel 28, see figs 1,8,9) is stored on a memory unit (memory 76, see figs.6A-B. Para.0084 recites: “the memory 76 can store a user selected control panel configuration for reconfiguring the keys on the reconfigurable control panel 28”) of the control system (control unit 26, see fig.2) and comprises a variable (one of dispensing and beverage options (e.g. S (small) ,M (medium), L(large), see figs.1-4B and para. 0079) configured to be changed in value to achieve a different characteristic of the prepared beverage or foodstuff (dispensing and beverage option(s)/ cup size(s) is changed in value to achieve a different characteristic of the prepared beverage, see para.0079), and wherein the variable (dispensing and beverage option(s)/ cup size(s) (e.g. S (small) ,M (medium), L(large)) is one or a combination selected from the group consisting of: beverage or foodstuff volume (see figs.1-4B and para. 0079); 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Jarisch’s invention to include the contactless sensor operable to sense, 
In addition, Besson discloses a beverage preparation machine, comprising:
the control system (control unit 11, see fig.1) has one configuration: (i) for a subsequent preparation process (current preparation process comes after the previous use, see abstract) executed without the input sensed by the contactless sensor (the phase “the input sensed by the contactless sensor” is not positively recited in this limitation. In addition, in Besson, there is no contactless sensor in this reference; so there is no input sensed by contactless sensor), using a previous value or a default value for the parameter (see abstract, page 1: “the default value being computed according to values previously used …”, see page 7, lines 17-18: “the controller may have computed a default value corresponding to the first volume” of beverage) and to indicate via the feedback unit the previous value of the parameter (see abstract: “feedback element configured to present a default value for the first value, the default value being computed according to values previously used for said at least one property by the machine to prepare beverages.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the controller in the combo Jarisch and Hecht to incorporate the teachings as taught by Besson, such that the control system/ controller has one configuration: (i) for a subsequent preparation process executed without the input sensed by the contactless sensor, using a previous value or a default value for the parameter (e.g. beverage volume) and to indicate via the feedback unit the previous value of the parameter (point c above). The control system, which uses a default value for the parameter and indicates via the feedback unit the previous value of the parameter, provide more convenience, and to reduce user's interventions required before starting the preparation of a beverage” (see page 2, summary of the invention of Besson).
Regarding claim 3, Jarisch discloses substantially all the claimed limitations as set forth in claim 1.
Jarisch fails to disclose the contactless sensor comprises a proximity sensor.
Hecht further discloses the contactless sensor (sensing regions 52, 54, see fig.1) comprises a proximity sensor (para.0067 recites: “When an object such as, for example, a user's finger comes into close proximity with a sensing region, the electric field generated by the sensing region is disturbed and the charge detector indicates a sensing region or key activation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the sensing regions as taught by Hecht in Jarisch. Doing so allows to assist in minimizing any wear on the sensing regions and may further increase the overall reliability and lifetime of the beverage dispenser (para.0067 of Hecht),
Regarding claim 4, Jarisch discloses substantially all the claimed limitations as set forth in claim 1.
Jarisch fails to disclose the feedback unit comprises a visual indicator.
Hecht further discloses the feedback unit (visual indicators 56, see para.0070) comprises a visual indicator (LEDs, see para.0070).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the visual indicators as taught by Hecht in Jarisch, such that the feedback unit comprises a visual indicator, in order to indicate when a sensing region has been selected (see para.0070 of Hecht).	
Regarding claim 5, Jarisch discloses substantially all the claimed limitations as set forth in claim 1.
Jarisch fails to disclose the feedback unit comprises a plurality of visual indicators whereby each visual indicator indicates a separate value or a change in value of the parameter.
Hecht further discloses the feedback unit (visual indicators 56, see para.0070) comprises a plurality of visual indicators (visual indicators 56, i.e. LEDs, see para.0070), whereby each visual indicator (each of the visual indicators 56) indicates a separate value or a change in value of the parameter (see para.0070 and fig.1, each of the visual indicators 56 indicates the selected sensing regions 52,54 which corresponding to the different parameters shown on the user reconfigurable control panel 28).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the visual indicators as taught by Hecht in Jarisch, such that the feedback unit comprises a plurality of visual indicators whereby each visual indicator indicates a separate value 
Regarding claim 7, Jarisch discloses substantially all the claimed limitations as set forth in claim 1.
Jarisch fails to disclose the control system is configured, for the input from the body part sensed by the contactless sensor, to increment the parameter to the next of a plurality of stored values.
Hecht further discloses the control system (control unit 26, see fig.2) is configured, for each the input from the body part (each input from the user's finger, see para.0067) sensed by the contactless sensor (sensing regions 52 and 54), to increment the parameter to the next of a plurality of stored values (each time sensed by the sensing regions 52 and 56, the control unit 26 determines the selected beverage, then cup size(s); then increase the parameter to the step of dispensing the beverage, see para.0079 and para. 0155. The kinds of beverages, cup sizes, and dispensing steps are stored values).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Hecht into Jarisch’s invention, such that the control system is configured, for the input from the body part sensed by the contactless sensor, to increment the parameter to the next of a plurality of stored values. Doing so allows the user can select the beverage options in the sensing regions effectively.
Regarding claim 8, Jarisch discloses substantially all the claimed limitations as set forth in claim 1.
Jarisch fails to disclose the control system is configured to sense subsequent inputs from the body part by the removal and introduction of the body part in an operative range of the contactless sensor; or a duration the body part is maintained in the operative range of the contactless sensor.
Hecht further discloses the control system (control unit 26, see fig.2) is configured to sense subsequent inputs (beverage type and cup size are selected by sensing user inputs, see para.0106) from the body part (user’s finger, see para.0067) by: the removal and introduction of the body part  (user’s finger, see para.0067) in an operative range of the contactless sensor (see para.0067, proximity with a sensing region).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Hecht into Jarisch’s invention, such that the control system is configured to sense subsequent inputs from the body part by: the removal and introduction of the body part in an operative range of the contactless sensor. Doing so allows to assist in minimizing any wear on the sensing regions and may further increase the overall reliability and lifetime of the beverage dispenser (para.0067 of Hecht).
Regarding claim 13, the modified Jarisch by Hecht further discloses the control system (controller in Jarisch) is configured to control the container transmission unit (capsule positioner 40 in Jarisch) to effect transfer of the container (capsule 5 in Jarisch) to the component processing unit (brewing unit 2 in Jarisch) if an input is sensed by the contactless sensor (sensing regions 52, 54 in Hecht).
Regarding claim 17, Jarisch fails to disclose the proximity sensor is configured for proximity detection by one or a combination selected from the group consisting of: 
Hecht further discloses the proximity sensor is configured for proximity detection by electromagnetic field (para.0067 recites: “When an object such as, for example, a user's finger comes into close proximity with a sensing region, the electric field generated by the sensing region is disturbed and the charge detector indicates a sensing region or key activation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings as taught by Hecht in Jarisch, the proximity sensor is configured for proximity detection by electromagnetic field because it is low cost and have good resolution.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarisch in view of Hecht and further in view of Besson as applied to claim 1 above, and further in view of Geurts (US20140237432, previously cited)
Regarding claim 14, Hecht further discloses the contactless sensor comprise a proximity sensor operable to identify a distance of the body part of the user from the sensor (sensing regions 52, 54, see fig.1. Para. 0067 recites: “When an object such as, for example, a user's finger comes into close proximity with a sensing region, the electric field generated by the sensing region is disturbed and the charge detector indicates a sensing region or key activation”), except the control system is configured to determine if the body part is within a first distance range or a second distance range, which is different to the first distance range, the control system is configured to operate in a user programmable mode if the body part is determined within the second and distance range, and the user programmable mode comprising user defining a value for the parameter.  
Geurts discloses a system has a contactless user-interface through which a user controls a functionality of the system (see abstract), comprising:
the control system (detector sub-system 106, see fig.2) is configured to determine if said body part (see abstract and para.0073) is within a first distance range (far control sector 302, see para.0073)  or a second distance range (near control sector 304, see para.0073), which is different to the first distance range (see para.0073, far control sector 302 is different from the near control sector 304), the control system (detector sub-system 106, see fig.2) is configured to operate in a user programmable mode ( control mode controlled by user, see para.0073-0079) if the body part (user’s gesture, see para.0073) is determined within the second distance range (near control sector 304, see para.0073), and the user programmable mode ( control mode controlled by user, see para.0073-0079) comprising user defining a value for the parameter (functionality comprises the selection of a specific one of a plurality of items of information content, see para.0073 and 0093).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the controller in the combination of Jarisch, Hecht, and Besson  to include the control system configured to determine if said body part is within a first distance range or a second distance range, which is different to the first distance range, the control system is configured to operate in a user programmable mode if the body part is determined within the second and distance range, and the user programmable mode comprising user defining a value for the parameter, as taught by Geurts, in order to detect the user’s body part within different distances (see para.0073 of Geurts).

Response to Arguments
103 rejections:
As stated in the Remark, page 6, the recitations of dependent claims 2, 6, 9-11, and 16 are incorporated into the amended independent claim 1. The amendments change the scope of the independent claim 1.
Applicant’s arguments with respect to the rejection(s) of claim(s) 1 under 103 rejections have been fully considered and are persuasive in light of amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination Jarisch, Hecht and Besson (newly cited reference). 
The arguments in the Remarks, pages 7-10 is on the ground that Hernandez fails to render the obvious of the previous claims 6 and 9-10 which are incorporated to the last limitations in the current independent claim 1. The arguments have been fully considered and are persuasive in light of amendments. The reference Hernandez is not used in the rejections in this current Office Action.
The amended independent claim 1 recites:
 “the control system is configured to: sense as an input, using the contactless sensor, the body part of the user; and in response to change a value of a parameter associated with the preparation process and to indicate via the feedback unit a change in the value; wherein 
the parameter is stored on a memory unit of the control system and comprises a variable configured to be changed in value to achieve a different characteristic of the prepared beverage or foodstuff, and wherein the variable is one or a combination selected from the group consisting of: beverage or foodstuff volume; beverage or foodstuff temperature; beverage or foodstuff 
wherein the control system has at least one configuration selected from the group consisting of: (i) for a subsequent preparation process executed without the input sensed by the contactless sensor, using a previous value or a default value for the parameter and to indicate via the feedback unit the previous value of the parameter; (ii) enabling incrementing of the parameter if the input is sensed by the contactless sensor within a first predetermined amount of time from execution of the preparation process; (iii) stopping the preparation process if the input is sensed by the contactless sensor after the first predetermined amount of time; and (iv) restarting the preparation process if the input is sensed by the contactless sensor within a second predetermined amount of time commencing from the stopping of the preparation process.”
As stated above, the main reference Jarisch teaches the parameter, such as: information related to preferences of a user of the beverage producing device, is stored on a memory unit 56 of the control system/ controller and comprises a variable, such as: volume of beverage, temperature, or pressure, configured to be changed in value to achieve a different characteristic of the prepared beverage or foodstuff. The variable is one or a combination selected from the group consisting of: beverage or foodstuff volume; beverage or foodstuff temperature, or pressure during the preparation process. Therefore, Jarisch teaches the limitations: “the parameter is stored on a memory unit of the control system and comprises a variable configured to be changed in value to achieve a different characteristic of the prepared beverage or foodstuff, and wherein the variable is one or a combination selected from the group consisting of: beverage or foodstuff volume; beverage or foodstuff temperature; beverage or foodstuff strength; pressure during the preparation process; flow rate during the preparation process, and brewing time”.
Similarly, the secondary reference Hecht also discloses the above limitations.  In Hecht, the parameter shown on the user reconfigurable control panel 28 is stored on the memory 76 of the control unit 26 and comprises difference beverage volume options (equivalent to the claimed “variable”): small, medium, large configured to be changed in value to achieve a different characteristic of the prepared beverage or foodstuff depended on the user’s selection(s). The variable is the beverage volume as cited in the claim.
Furthermore, as cited in the previous and current Office Action, the secondary Hecht discloses the limitations: “the control system is configured to: sense as an input, using the contactless sensor, the body part of the user; and in response to change a value of a parameter associated with the preparation process and to indicate via the feedback unit a change in the value”. The control system 70 of Hecht is configured to: sense as input, using the sensing regions 52 and 54 the body part of the user, which is the user’s finger, and in in response to a change a value of a parameter shown on the user reconfigurable control panel 28 (such as: cup volumes) associated with the preparation process and to indicate via the visual indicators 56 a change in the value (see para.0070 of Hecht). Therefore, one of the ordinary skills in the art would incorporate the control system, sensing regions, and visual indicators as taught by Hecht in the main reference Jarisch, for the purpose of increasing the overall reliability and lifetime of the beverage dispense (see para.0067 of Hecht).
Furthermore, the new reference Besson discloses part (i), which is one of the limitations (i)-(iii), as requirement of the claim.  Besson discloses “the control system has at least one configuration: (i) for a subsequent preparation process executed without the input sensed by the contactless sensor, using a previous value or a default value for the parameter and to indicate via the feedback unit the previous value of the parameter” as required in the current claim 1. Also, Besson teaches using a default or previous value of a parameter, wherein the parameter is a beverage volume which fulfills the claimed requirement.
Therefore, the rejections to claim 1 respectfully sustained by the Examiner.
Claim 14: as stated above, the combination Jarisch, Hecht and Besson discloses all the claimed limitations as recited in claim 1. Thus, claim 14 is rejected by the virtue of its dependency from claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761